Case:19-11040-SDB Doc#:7 Filed:08/14/19 Entered:08/14/19 08:22:47 Page:1 of 12

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

 

Fill in this information to identify your case:

 

 

Debtor 1 Terry Demetrius Reid
First Name Middle Name Last Name
: [| Check if this is an amended plan.
Debtor 2 Latoya Denise Wynn Pp
(Spouse, if filing) First Name Middle Name Last Name

Case Number \Q e \ \ O40

(If known)

 

 

CHAPTER 13 PLAN AND MOTION
[Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 113].
1. Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items.

If an item is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be
ineffective if set out in the plan.

(a) This plan: ] contains nonstandard provisions. See paragraph 15 below.
CL) does not contain nonstandard provisions.

(b) This plan: XX] values the claim(s) that secures collateral. See paragraph 4(f) below.
XC) does not value claim(s) that secures collateral.

(c) This plan: XI] seeks to avoid a lien or security interest. See paragraph 8 below.
LC does not seek to avoid a lien or security interest.

2. Plan Payments.
(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $1,000.00 per month for the applicable
commitment period of:

(if applicable include the following: These plan
payments will change to $ monthly on

& a minimum of 36 months. See 11 U.S.C. § 1325(b)(4). ,20___.)

L] 60 months; or

 

(b) The payments under paragraph 2(a) shall be paid:

Xx] Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s)
upon the Debtor’s(s’) employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the
Debtor’s(s’) employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following
percentages of the monthly plan payment:

LI Debtor 1 % XX] Debtor 2 100 %

L] Direct to the Trustee for the following reason(s):
CL) The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance, or
retirement.
CL The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

 

(c) Additional Payments of $ (estimated amount) will be made on (anticipated date)

GASB — Form 113 [Rev. 12/1/17] Page 1 of 6
Case:19-11040-SDB Doc#:7 Filed:08/14/19 Entered:08/14/19 08:22:47 Page:2 of 12

from (source, including income tax refunds).

3 Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as
follows on the following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be disbursed
by either the Trustee or directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition
amounts owed for principal, interest, authorized postpetition late charges and escrow, if applicable. Conduit payments that
are to be made by the Trustee which become due after the filing of the petition but before the month of the first payment
designated here will be added to the prepetition arrearage claim.

PAYMENTS TO BE MONTH OF FIRST

PRINCIPAL MADE BY POSTPETITION INITIAL
RESIDENCE (TRUSTEE OR PAYMENT TO MONTHLY
CREDITOR COLLATERAL (Y/N) DEBTOR(S)) CREDITOR PAYMENT

(b) Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid in
full through disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage payments are
to be applied to prepetition amounts owed as evidenced by the allowed claim.

 

DESCRIPTION OF PRINCIPAL ESTIMATED AMOUNT | INTEREST RATE ON
CREDITOR COLLATERAL RESIDENCE (Y/N) OF ARREARAGE ARREARAGE (if applicable
4, Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated

otherwise:

(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attorney’s Fees. Attorney’s fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $4,500.00 .

(c) Priority Claims. Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of
the plan as funds become available in the order specified by law.

(d) Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.

CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT

(e) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. §
1325(a)). The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a

GASB — Form 113 [Rev. 12/1/17] Page 2 of 6
Case:19-11040-SDB Doc#:7 Filed:08/14/19 Entered:08/14/19 08:22:47 Page:3 of 12

purchase money security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within |
year of the petition date and secured by a purchase money security interest in any other thing of value. These claims will
be paid in full under the plan with interest at the rate stated below:

 

 

CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM = INTEREST RATE MONTHLY PAYMENT
F & M Bank Chevrolet Impala $22,396.00 6% Min. of $421.00
Professional Financial Services Chevrolet Silverado $24,256.00 6% Min. of $467.00

of Georgia, LLC

Farmers Furniture Personal Property $1,025.00 2% Min. of $17.00
Farmers Furniture Personal Property $1,858.00 2% Min. of $31.00

(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims partially
secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth below. The
unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The plan shall be
served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a certificate of

 

 

service.
VALUATION OF

CREDITOR DESCRIPTION OF COLLATERAL SECURED CLAIM INTEREST RATE MONTHLY PAYMENT
Covington Credit of Georgia, Personal Property $-0- 0% $-0-
Inc. (all claims)
Edwards Loan Co., Personal Property $-0- 0% $-0-
Washington, LLC (all claims)
Sunset Finance Co.,(SC) LLC Personal Property $-0- 0% $-0-
W. S. Badcock Corporation Personal Property $-0- 0% $-0-
(all claims)
World Finance Corporation Personal Property $-0- 0% $-0-

(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
(] with interest at % per annum or CJ without interest:

 

(h) General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a _0_ % dividend or a pro rata share of
$_7,000.00_, whichever is greater.

5: Executory Contracts.

(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).

 

DESCRIPTION OF PROPERT Y/SER VICES ASSUMED/ MONTHLY DISBURSED BY TRUSTEE
CREDITOR AND CONTRACT REJECTED PAYMENT OR DEBTOR(S)
American First Finance Personal Property Lease Rejected N/A N/A
NPRTO Georgia, LLC dba _ Personal Property Lease Rejected N/A N/A

Progressive Leasing

(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.

CREDITOR ESTIMATED ARREARAGE

GASB — Form 113 [Rev. 12/1/17] Page 3 of 6
Case:19-11040-SDB Doc#:7 Filed:08/14/19 Entered:08/14/19 08:22:47 Page:4 of 12

6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments pursuant
to 11 U.S.C. § 1326(a)(1) on allowed claims of the following creditors: LC) Direct to the Creditor; or M To the Trustee.

CREDITOR ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT

F & M Bank (Chevrolet Impala) $217.00
Professional Financial Services of Georgia, LLC $241.00

7. Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of
such claim identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to

the following claimant(s):

CLAIMANT ADDRESS

8. Lien Avoidance. Pursuant to 11 U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the following
creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan shall be
served on all affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a certificate of

service.
CREDITOR LIEN IDENTIFICATION (if known PROPERTY
Covington Credit of Georgia, Inc. Household Goods
Edwards Loan Co., Washington, LLC Household Goods
Sunset Finance Co., (SC) LLC Household Goods
World Finance Corporation of Georgia Household Goods
9. Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent shown

below upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11 U.S.C. §
362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects. Any allowed
deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph
4(h) of this plan if the creditor amends its previously-filed, timely claim within 180 days from entry of the order confirming this
plan or by such additional time as the creditor may be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED

Exeter Finance LLC GMC Terrain In full satisfaction of note

F&M Bank Norman Street real property In full satisfaction of note secured by real
estate

City of Washington Norman Street real property In full satisfaction of debt

GASB — Form 113 [Rev. 12/1/17] Page 4 of 6
10.

11.

12.

13.

14.

15.

Case:19-11040-SDB Doc#:7 Filed:08/14/19 Entered:08/14/19 08:22:47 Page:5 of 12

Wilkes County Tax Commissioner Norman Street real property In full satisfaction of debt

Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by
11 U.S.C § 1325(a)(5).

Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are
based upon the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In
accordance with the Bankruptcy Code and Federal Rules of Bankruptcy Procedure, objections to claims may be filed before or
after confirmation.

Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed-claims as this plan proposes,
after notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a
creditor pursuant to Fed. R. Bankr. P. 3002.1(c) unless the Debtor’s(s’) plan is modified after the filing of the notice to provide
for payment of such fees, expenses, or charges.

Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13 plan
on the Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the Debtor(s)
seek(s) to limit the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to avoid a security
interest or lien (paragraph 8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected
creditors pursuant to Fed. R. Bankr. P. 7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in
this plan are void.

a) UPON GRANT OF DISCHARGE IN THIS CASE, ALL SECURED CREDITORS BEING PAID
THROUGH THE PLAN SHALL PROMPTLY RELEASE ALL COLLATERAL HELD AS SECURITY ON
LOANS, AND SHALL PROMPTLY RELEASE AND/OR SATISFY ALL SECURITY DEEDS, SECURITY
AGREEMENTS, UCC FILINGS, JUDGMENT LIENS, TITLES, AND/OR ANY OTHER LIEN CLAIM OF
ANY KIND AGAINST PROPERTY OF THE DEBTOR. THIS PARAGRAPH SHALL IN NO WAY APPLY
TO MORTGAGES AND/OR OTHER SECURED DEBTS THAT ARE NOT PAID THROUGH THE
CHAPTER 13 PLAN.

b) F & M BANK PAID DIRECT BY ANGELA WYNN ON NOTE SECURED BY VEHICLE OWNED
SOLELY BY ANGELA WYNN.

c) ALL PAYMENTS MADE BY THE CHAPTER 13 TRUSTEE TO THE INTERNAL REVENUE
SERVICE AND/OR GEORGIA DEPARTMENT OF REVENUE, IF ANY, TO BE APPLIED FIRST TO
THE PRE-PETITION PRINCIPAL OBLIGATION.

d) WILKES COUNTY TAX COMMISSIONER PAID DIRECT BY ANGELA WYNN ON TAXES OWED
ON LOVELACE WAY REAL PROPERTY.

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

J
Dated: Shalia Jat [hed

Debtor 1

GASB — Form 113 [Rev. 12/1/17] Page 5 of 6
Case:19-11040-SDB Doc#:7 Filed:08/14/19 Entered:08/14/19 08:22:47 Page:6 of 12

 

Attorney for the Debtor(s)

GASB — Form 113 [Rev. 12/1/17] Page 6 of 6
Case:19-11040-SDB Doc#:7 Filed:08/14/19 Entered:08/14/19 08:22:47 Page:7 of 12

CERTIFICATE OF SERVICE

I hereby certify that I have served a copy of the within and foregoing CHAPTER 13 PLAN AND
MOTION upon the following parties via CM/ECF electronic mail:
Huon Le
[VIA ECF]

Office of the U. S. Trustee
[VIA ECF]

I hereby certify that I have served a copy of the within and foregoing CHAPTER 13 PLAN AND
MOTION by First Class Mail, placing same in the United States Mail with proper postage affixed thereon,

to the following addresses:

SEE ATTACHED EXHIBIT “A”

I hereby certify that I have served a copy of the within and foregoing CHAPTER 13 PLAN AND
MOTION on the following corporations, addressed to an Agent or Officer, by First Class Mail, placing same

in the United States Mail with proper postage affixed thereon, to the following addresses:

Covington Credit of Georgia, Inc.
Attn: CT Corporation, Registered Agent
289 S. Culver Street
Lawrenceville, GA 30046-4085
(as shown on Exhibit “A”)

Covington Credit of Georgia, Inc.
Attn: Officer or Agent
1257 Washington Road
Thomson, GA 30824-7352

Covington Credit of Georgia, Inc.
Attn: Officer or Agent
P.O. Box 1947
Greenville, SC 29602-1947
Case:19-11040-SDB Doc#:7 Filed:08/14/19 Entered:08/14/19 08:22:47

Southern Management
Attn: Officer or Agent
P.O. Box 1947
Greenville, SC 29602-1947

Edwards Loan Co., Washington, LLC
Attn: Officer or Agent
33 E. Robert Toombs Avenue
Washington, GA 30673-1735
(as shown on Exhibit “A”)

Edwards Loan Co., Washington, LLC
Attn: James A. Walters, Registered Agent
718 Green Street
Gainesville, GA 30501-3322
(as shown on Exhibit “A”’)

Sunset Finance Co., (SC) LLC
Attn: Officer or Agent
134 Railroad Street
Thomson, GA 30824-2733
(as shown on Exhibit “A”’)

Sunset Finance Co., (SC) LLC
Attn: Officer or Agent
510 Mountain View Drive, Suite 500
Seneca, SC 29672-2145
(as shown on Exhibit “A”)

Sunset Finance Co., (SC) LLC
Attn: Bobby Knight, Jr, Registered Agent
6263 Highway 278 NW
Covington, GA 30014
(as shown on Exhibit “A”)

W. S. Badcock Corporation
Attn: Officer or Agent
P.O. Box 724
Mulberry, FL 33860-0724
(as shown on Exhibit “A’”’)

W. S. Badcock Corporation, Attn: C T
Corporation System, Registered Agent
289 S. Culver Street
Lawrenceville, GA 30046-4805
(as shown on Exhibit “A”)

World Finance Corporation of Georgia
Attn: Officer or Agent
P.O. Box 6429
Greenville, SC 29606-6429
(as shown on Exhibit “A”)

Page:8 of 12
Case:19-11040-SDB Doc#:7 Filed:08/14/19 Entered:08/14/19 08:22:47 Page:9 of 12

World Finance Corporation of Georgia
Attn: CT Corporation, Registered Agent
289 S. Culver Street
Lawrenceville, GA 30046-4805
(as shown on Exhibit “A”)

[hereby certify that I have served a copy of the within and foregoing CHAPTER 13 PLAN MOTION
on the following insured depository institutions, addressed to an Officer of the institution, by Certified Mail

with proper postage affixed thereon, to the following addresses:

N/A

This 14" day of August, 2019.

So PE
Charles W. Wills
Attorney for Debtors
Wills Law Firm, LLC
P.O. Box 1620
Thomson, GA 30824
706-595-8100
Case:19-11040-SDB
Label Matrix for local noticing

113J-1

Case 19-11040-SDB

Southern District of Georgia
Augusta

Tue Aug 13 18:07:13 EDT 2019

AMERICAN INFOSOURCE
4515 N. SANTA FE AVENUE
OKLAHOMA CITY OK 73118-7901

CITY OF WASHINGTON
P.0. BOX 9
WASHINGTON GA 30673-0009

COVINGTON CREDIT OF GEORGIA, INC.

ATTN: CT CORPORATION, REGISTERED AGENT
289 S$. CULVER STREET

LAWRENCEVILLE GA 30046-4805

CREDIT MANAGEMENT LP
4200 INTERNATIONAL PKWY
CARROLLTON TX 75007-1912

DEBT RECOVERY SOLUTIONS, LLC
6800 JERICHO TURNPIKE SOUTH
SUITE 113E

SYOSSET NY 11791-4401

(p) DIRECTV LLC

ATTN BANKRUPTCIES

PO BOX 6550

GREENWOOD VILLAGE CO 80155-6550

EXETER FINANCE LLC
P.O. BOX 166097
IRVING TX 75016-6097

(p)GEORGIA DEPARTMENT OF REVENUE
COMPLIANCE DIVISION

ARCS BANKRUPTCY

1800 CENTURY BLVD NE SUITE 9100
ATLANTA GA 30345-3202

Hu e
P.0.§Box 2127
Augugta& GA 30903-2127

(vin Cnlect)

Doc#: oe Faled: o8/14/19 Entered:08/14/19 08:22:47 Pag 419 of 12

RICAN FIRST FINANCE AMERICAN FIRST FI INC. m
3815 N, RIDGE ROAD P.O. BOX 565848 a
#200 DALLAS TX 75356-5848 a
WICHITA KS 67205-1206 i
ANGELA WYNN BECKET AND LEE, LLP s
P.O. BOX 214 P.O. BOX 3002
TIGNALL GA 30668-0214 MALVERN PA 19355-0702 3

COMCAST
105 RIVER SHOALS PKWY
AUGUSTA GA 30909-0235

(p) SOUTHERN MANAGEMENT
PO BOX 1947
GREENVILLE SC 29602-1947

CREDIT MANAGEMENT LP
P.O. BOX 1182888
CARROLLTON TX 75011

DEBT RECOVERY SOLUTIONS, LLC
900 MERCHANTS CONSOURSE
SUITE LL 11

WESTBURY NY 11590-5121

EDWARDS LOAN CO., WASHINGTON, LLC
ATIN:; OFFICER OR AGENT

33 E, ROBERT TOOMBS AVENUE
WASHINGTON GA 30673-1735

F & M BANK
P.O. BOX 280
WASHINGTON GA 30673-0280

INFINITY AUTO INSURANCE COMPANY
C/O CREDIT COLLECTION SVC

P.O. BOX 607

NORWOOD MA 02062-0607

NATIONWIDE RECOVERY SERVICES
P.O. BOX 8005
CLEVELAND TN 37320-8005

COMMONWEALTH FINANCIAL SYSTEMS
245 MAIN STREET
DICKSON CITY PA 18519-1641

CREDIT COLLECTION SVC
P.O. BOX 607
NORWOOD MA 02062-0607

 
  

Chagles/W. Wills

WillsNjaw Firm, LLC
318 Ja n Street
P.O. Box

Thomsan, GA 30824-5620

DEBT RECOVERY SOLUTIONS, LLC
P.O. BOX 9001
WESTBURY NY 11590-9001

EDWARDS LOAN CO., WASHINGTON, LLC

ATTN: JAMES A. WALTERS, REGISTERED AGENT
718 GREEN STREET

GAINESVILLE GA 30501-3322

(p) FARMERS FURNITURE
ATTN CORPORATE CREDIT DEPT
PO BOX 1140

DUBLIN GA 31040-1140

INTERNAL REVENUE SERVICE
P.O. BOX 7346
PHILADELPHIA PA 19101-7346

NPRTO GEORGIA, LLC

DBA PROGRESSIVE LEASING
256 WEST DATA DRIVE
DRAPER UT 84020-2315
Case:19-11040-SDB
Officaoffthe U. S. Trustee

Johnson quare Business Center

2 East Street, Ste 725

Savannah, 1401-2638

Gio em \ecr)

PENN CREDIT CORP.
916 S. 14TH STREET
HARRISBURG PA 17104-3425

 
  
 

PROFESSIONAL FINANCIAL SERVICES
3112-G WASHINGTON ROAD
AUGUSTA GA 30907-0818

Terr etrius Reid
146 P e Street
Washingtoh, GA 30673-6913

Cduevcair)

SECURITY CREDIT SERVICES, LLC
C/O ATLAS ACQUISITIONS, LLC
294 UNION STREET

HACKENSACK NJ 07601-4303

SOCIAL SECURITY ADMINISTRATION
300 SPRING GARDEN STREET
PHILADELPHIA PA 19123-2999

SUNSET FINANCE CO., (SC) LLC

ATTN: OFFICER OR AGENT

510 MOUNTAIN VIEW DRIVE, SUITE 500
SENECA SC 29672-2145

THE PROGRESSIVE CORPORATION
6300 WILSON MILLS ROAD
MAYFIELD VILLAGE OH 44143-2182

W. S. BADCOCK CORPORATION, ATIN: C T
CORPORATION SYSTEM, REGISTERED AGENT
289 S$. CULVER STREET

LAWRENCEVILLE GA 30046-4805

WILKES COUNTY TAX COMMISSIONER
23 COURT STREET

ROOM 204

WASHINGTON GA 30673-1593

PENDRICK CAPITAL PARTNERS II, LLC
P.O. BOX 141419
IRVING TX 75014-1419

PHYSICIANS PRACTICE GROUP
1499 WALTON WAY

SUITE 1400

AUGUSTA GA 30901-2660

PROFESSIONAL FINANCIAL SERVICES
P.O. BOX 1893
SPARTANBURG SC 29304-1893

SECURITY CREDIT SERVICES
2653 WEST OXFORD LOOP
SUITE 108

OXFORD MS 38655-2929

SEQUIUM ASSET SOLUTIONS, INC.
1130 NORTHCHASE PKWY SE
SUITE 150

MARIETTA GA 30067-6429

(p) SPRINT NEXTEL CORRESPONDENCE
ATTN BANKRUPTCY DEPT

PO BOX 7949

OVERLAND PARK KS 66207-0949

SUNSET FINANCE CO., (SC) LLC

ATIN: BOBBY KNIGHT, JR, REGISTERED AGENT
6263 HIGHWAY 278 NW

COVINGTON GA 30014

Terry Demetrius Reid
Latoya Denise Wynn

146 Pebble Street
Washington GA 30673-6913

WASHINGTON WILKES ER PHYSICIANS
P.O. BOX 42475
PHILADELPHIA PA 19101-2475

WORLD FINANCE CORPORATION OF GEORGIA
ATTN: OFFICER OR AGENT

P.O. BOX 6429

GREENVILLE SC 29606-6429

Doc#:7 Filed:08/14/19 Entered:08/14/19 08:22:47 Page:11 of 12

PENDRICK CAPITAL PARTNERS, LLC
P.O. BOX 141419
IRVING TX 75014-1419

PINNACLE BANK

C/O DARNEL QUICK RECOVERY
P.O. BOX 2416

COVINGTON GA 30015-7416

REGIONS BANK

CONSUMER COLLECTIONS
P.O. BOX 10063
BIRMINGHAM AL 35202-0063

SECURITY CREDIT SERVICES
P.O. BOX 1156
OXFORD MS 38655-1156

SOCIAL SECURITY ADMINISTRATION
1100 WEST HIGH RISE

6401 SECURITY BLVD

BALTIMORE MD 21235-0001

SUNSET FINANCE CO., (SC) LLC
ATTN: OFFICER OR AGENT

134 RAILROAD STREET

THOMSON GA 30824-2733

TEMPOE LLC

C/O SECURITY CREDIT SERVICES
306 ENTERPRISE DRIVE

OXFORD MS 38655-2762

W. S. BADCOCK CORPORATION
ATTN: OFFICER OR AGENT
P.O. BOX 724

MULBERRY FL 33860-0724

WELLS FARGO BANK
420 MONTGOMERY STREET
SAN FRANCISCO CA 94104-1298

WORLD FINANCE CORPORATION OF GEORGIA
ATTN: CT CORPORATION, REGISTERED AGENT
289 S. CULVER STREET

LAWRENCEVILLE GA 30046-4805
Case:19-11040-SDB Doc#:7 Filed:08/14/19 Entered:08/14/19 08:22:47 Page:12 of 12

 

Charles W./Wills Lato nise Wynn
WillsNgaw ffirm, LLC 146 PeByle Street
Washin GA 30673-6913
(auaricare \

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4).

COVINGTON CREDIT OF GEORGIA, INC. (d) COVINGTON CREDIT OF GEORGIA, INC. DIRECTV

ATTN: OFFICER OR AGENT ATIN: OFFICER OR AGENT P.O. BOX 6550

1257 WASHINGTON ROAD P.O. BOX 1947 GREENWOOD VILLAGE CO 80155-6550
THOMSON GA 30824 GREENVILLE SC 29602-1947

FARMERS FURNITURE (d) FARMERS FURNITURE GEORGIA DEPARTMENT OF REVENUE

1012 E. ROBERT TOOMBS AVENUE P.O. BOX 1140 COMPLIANCE DIVISION; ARCS BANKRUPTCY
WASHINGTON GA 30673 DUBLIN GA 31040-1140 1800 CENTURY BLVD, NE, SUITE 9100

ATLANTA GA 30345-3202

SPRINT NEXTEL CORPORATION End of Label Matrix
ATIN: BANKRUPTCY DEPT Mailable recipients 61
P. 0. BOX 7949 Bypassed recipients 0

OVERLAND PARK KS 66207-0949 Total 61
